Case 1:17-cv-01407-CFC-SRF Document 629 Filed 02/12/20 Page 1 of 9 PageID #: 43363




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE


   GENENTECH, INC. and CITY OF
   HOPE,

               Plaintiffs,                    Civ. No. 17-1407- CFC, Consol.

         V.

   AMGEN INC.,

               Defendant.


  Michael P. Kelly, Daniel M. Silver, MCCARTER &ENGLISH, LLP, Wilmington,
  Delaware; Paul B. Gaffney, David I. Berl, Thomas S. Fletcher, Teagan J. Gregory,
  Jonathan S. Sidhu, WILLIAMS & CONNOLLY LLP, Washington, D.C. Counsel
  for Plaintiffs.

  Melanie K. Sharp, James L. Higgins, YOUNG CONAWAY STARGATT &
  TAYLOR, LLP, Wilmington, Delaware; Siegmund Y. Gutman, PROSKAUER
  ROSE LLP, Los Angeles, California; Steven M. Bauer, PROSKAUER ROSE LLP,
  Boston, Massachusetts. Counsel for Defendant.

                             MEMORANDUM OPINION




  February 12, 2020
  Wilmington, Delaware
Case 1:17-cv-01407-CFC-SRF Document 629 Filed 02/12/20 Page 2 of 9 PageID #: 43364




         This action arises under the Biologics Price Competition and Innovation Act

  of 2009 ("BPCIA"), 42 U.S.C. § 262. Plaintiffs Genentech, Inc. and City of Hope

  (collectively "Plaintiffs") have sued Defendant Amgen Inc. ("Amgen") based on

  Amgen' s submission of an Abbreviated Biologics License Application ("aBLA")

  seeking approval to market Mvasi, a biosimilar of Genentech' s drug product

  Avastin. Pending before me is Plaintiffs' Motion for Leave to File a Second

  Amended and Supplemental Complaint. D.I. 263.

    I.    LEGAL STANDARDS

         Whether to grant or deny a motion for leave to amend is within the district

  court's discretion. Foman v. Davis, 371 U.S. 178, 182 (1962). Under Federal Rule

  of Civil Procedure 15(a)(2), "[t]he court should freely give leave when justice so

  requires." The Third Circuit has adopted a liberal approach to the amendment of

  pleadings to ensure that "a particular claim will be decided on the merits rather

  than on technicalities." Dole v. Arco Chem. Co., 921 F.2d 484, 486-87 (3d Cir.

   1990). Nevertheless, leave to amend should be denied where amendment is futile,

  made in bad faith, or causes undue delay or prejudice. Oran v. Stafford, 226 F.3d

  275, 291 (3d Cir. 2000); In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,

   1434 (3d Cir. 1997). In addition, leave should be denied when the amendment

  "relates only indirectly, if at all, to the original complaint and the alleged cause of

                                             1
Case 1:17-cv-01407-CFC-SRF Document 629 Filed 02/12/20 Page 3 of 9 PageID #: 43365




  action arose out [of] an entirely unrelated set of facts and related to a defendant not

  implicated in the original complaint." Bohm v. Straw, 2013 WL 100441, at *14

  (W.D. Pa. Jan. 8, 2013) (quoting Nottingham v. Peoria, 709 F. Supp. 542, 544

  (M.D. Pa. 1988)). In such circumstances, the unrelated claims "will not promote

  judicial economy or the speedy disposition of the dispute between the parties." Id.

  at 14.

   II.     DISCUSSION

           Amgen objects to many but not all of Plaintiffs' proposed amendments. To

  the extent Amgen does not object to the proposed amendments, I will grant

  Plaintiffs' motion for leave to amend. See D.I. 263 at 3 (discussing

  "housekeeping" amendments).

           Amgen objects to four categories of proposed amendments. It has specific

  objections to each category, but objects generally to all the proposed amendments

  as untimely and prejudicial.

           I will not deny Plaintiffs' motion based on its general objections. Plaintiffs

  filed their motion on February 22, 2019, the last day amendments could be made

  under the then-operative Scheduling Order, and several months before fact and

  expert discovery were set to close. See D.I. 260. Moreover, Amgen has now

  launched its biosimilar, Mvasi, and the trial date has been postponed until




                                               2
Case 1:17-cv-01407-CFC-SRF Document 629 Filed 02/12/20 Page 4 of 9 PageID #: 43366



  November 2020. See D.I. 504; D.I. 585; D.I. 613. This leaves Amgen's specific

  objections to each category of proposed amendments, which I address in tum.

        A. Section 271(g) Claims

        Plaintiffs propose to add claims for declaratory and legal relief under 35

  U.S.C. § 271(g) for eight of the method patents asserted in the First Amended

  Complaint. See D.I. 263-1, Ex. A     ,r,r 48, 68, 134, 144, 153, 167, 185,214.
  Plaintiffs state that these claims arise out of Amgen' s alleged "use or sale of its

  massive Mvasi stockpile," D.I. 301 at 5, and that "[n]o additional facts are required

  to establish infringement [of these claims] (or a defense thereto)," id. at 5 n.5.

  Amgen argues that leave to add these new claims should be denied on futility

  grounds. Specifically, Amgen argues that the new claims fail to state a claim

  under § 271 (g), because ( 1) they do not allege "the importation of a product of a

  patented process practiced abroad," D.I. 293 at 18; and (2) they do not allege that

  Plaintiffs lack "an adequate remedy separate from§ 27l(g)," id. at 19. Both of

  these arguments lack merit.

        First, § 271(g) does not require the importation of a product. Section 271(g)

  provides in relevant part that "[w ]hoever without authority imports into the United

  States or offers to sell, sells, or uses within the United States a product which is

  made by a process patented in the United States shall be liable as an infringer, if

  the importation, offer to sell, sale, or use of the product occurs during the term of


                                             3
Case 1:17-cv-01407-CFC-SRF Document 629 Filed 02/12/20 Page 5 of 9 PageID #: 43367




  such process patent." 35 U.S.C. § 271(g) (emphasis added). The use of the

  disjunctive makes clear that importation is not required to establish infringement

  liability under§ 271(g).

        Second,§ 271(g) does not require a showing that no remedy separate from§

  271(g) exists under the Patent Act. Again the relevant language in the statute is

  clear: "In an action for infringement of a process patent, no remedy may be granted

  for infringement on account of the noncommercial use or retail sale of a product

  unless there is no adequate remedy under this title for infringement on account of

  the importation or other use, offer to sell, or sale of that product." 35 U.S.C. §

  271(g) (emphasis added). The proposed amended claims do not allege

  infringement based on noncommercial use or retail sales. Instead, they allege that

  Amgen infringes under § 2 71 (g) by "making and/or using ABP 215 in the United

  States." D.I. 263-1, Ex. A ,r,r48, 68, 134, 144, 153, 167,185,214. Thus,§ 271(g)

  does not require Plaintiffs to allege the lack of an adequate remedy under other

  provisions in the Patent Act.

        Accordingly, I will grant Plaintiffs leave to add their proposed § 271 (g)

  claims.

        B. The Repatha Claim

        The First Amended Complaint alleges that Amgen' s manufacture of its

  cancer drug Mvasi infringes U.S. Patent No. 8,574,869 (the "#869 patent"). The


                                            4
Case 1:17-cv-01407-CFC-SRF Document 629 Filed 02/12/20 Page 6 of 9 PageID #: 43368




  #869 patent claims a method for prevention of disulfide bond reduction by,

  following fermentation, sparging pre-harvested or harvested cell culture fluid.

   '869 patent at 107 :44-49. The proposed amended complaint adds a claim, based

  on information obtained during discovery, that Amgen' s manufacture of the

  cholesterol drug Repatha also infringes the #869 patent. Plaintiffs argue that

  adding the Repatha claim to this litigation will avoid unnecessary waste, because

  the claims involve similar issues regarding validity and infringement. I disagree.

        The drug at issue in the Abbreviated Biologics License Application that gave

  rise to this BPCIA action is Mvasi, not Repatha. Plaintiffs suggest that adding

  claims related to Repatha would not greatly expand the scope of this case, but the

  scope of this case for the Mvasi drug alone is already substantial by any measure.

  Plaintiffs' initial complaint had 47 counts based on 24 patents, prompting the

  Honorable Gregory M. Sleet, then presiding, to describe the case as "unwieldly."

  See Minute Entry {Apr. 11, 2018). Judge Sleet's description was prescient. The

  case has to date involved more than 11 days of in-person discovery conferences,

  three days of Markman hearings, several motions, and a preliminary injunction

  ruling. To expand the scope of the case after two years of intense litigation to add

  claims that concern a different drug, a different disease, and a different

  manufacturing process would undermine the.Court's previous efforts to drive the

  case to a reasonable and efficient conclusion. Accordingly, I will deny Plaintiffs


                                             5
Case 1:17-cv-01407-CFC-SRF Document 629 Filed 02/12/20 Page 7 of 9 PageID #: 43369




  leave to add their proposed claims related to Repatha. See Bohm, 2013 WL

   100441, at * 14 (denying leave to amend where the addition of unrelated claims

  "will not promote judicial economy or the speedy disposition of the dispute

  between the parties").

         C. Actual Infringement of the #269 Patent

        The First Amended Complaint alleges that Amgen will infringe U.S. Patent

  No. 7,060,269 (the "#269 patent") in the future when its customers prescribe

  and/or administer Mvasi to cancer patients. According to Plaintiffs, discovery

  showed that Amgen has already infringed the #269 patent during clinical trials

  undertaken for foreign regulatory approvals. Thus, the proposed amended

  complaint adds a claim for past infringement of the #269 patent. Amgen asks the

  court to deny this amendment as futile, because the allegations in the proposed

  amended complaint are "barebones." D.I. 293 at 14.

        A claim for infringement need only provide "fair notice of what the claim is

  and the ground upon which it rests." Disc Disease Sols. Inc. v. VGH Sols., Inc.,

  888 F.3d 1256, 1260 (Fed. Cir. 2018) (internal ellipses omitted) (quoting Erickson

  v. Pardus, 551 U.S. 89, 93 (2007)). The proposed amended complaint satisfies this

  standard, alleging use of a specific product (Mvasi) in a particular manner (during

  clinical trials) that infringed a specific claim (Claim 2) of the #269 patent. See D.I.




                                             6
Case 1:17-cv-01407-CFC-SRF Document 629 Filed 02/12/20 Page 8 of 9 PageID #: 43370




  293-1   ,r,r 85-92.   Accordingly, I will grant Plaintiffs leave to add their proposed

  claim for past infringement of the #269 patent.

          D. Conditional Amendments

          For the stated purpose of "avoid[ing] delay should the Court deny Plaintiffs'

  pending motion to dismiss Amgen's counterclaims" (i.e., the motion at C.A. No.

  17-1407, D.I. 128), Plaintiffs propose adding two claims and one patent that were

  not identified during the parties' pre-litigation "patent dance" exchanges. D.I. 263

  at 3. Specifically, Plaintiffs propose adding U.S. Patent No. 9,714,293 (the "#293

  patent"), claim 4 of the #869 patent, and claim 81 of U.S. Patent No. 9,441,035

  (the "#035 patent). D.I. 263 at 3.

          Yesterday, I granted in part and denied in part Plaintiffs' motion to dismiss

  Amgen's counterclaims. D.I. 626. It is unclear whether and, if so, in what way,

  my decision to grant in part and deny in part Amgen's motion to dismiss affects

  Plaintiffs' request to add to the case the proposed allegations concerning the #293

  and #869 patents. It is also unclear whether the case management limitations

  Judge Sleet and I placed on the parties to make it possible to actually litigate this

  case would allow for the addition of the proposed allegations concerning those

  patents. Accordingly, I will deny Plaintiffs' motion insofar as it seeks to amend

  the First Amended Complaint to add allegations relating to the #293 and #869

  patents, but will permit Plaintiffs to raise the issue of adding the proposed


                                                7
Case 1:17-cv-01407-CFC-SRF Document 629 Filed 02/12/20 Page 9 of 9 PageID #: 43371




  allegations concerning those patents at the next status conference convened by the

  Court. I will deny the proposed addition of the #03 5 patent as moot, since the

  parties entered into a stipulated judgment of noninfringement for the #035 patent.

  SeeD.I. 484.

  III.    CONCLUSION

          For the foregoing reasons, Plaintiffs' motion for leave to file a second

  amended and supplemental complaint (D.I. 263) is granted in part and denied in

  part.

          The Court will issue an Order consistent with this Memorandum Opinion.




                                              8
